UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CLEMENT MOSSERI,                                                                       5/28/2019
                           Plaintiff,
                    -against-
WOODSTOCK HOUSING DEVELOPMENT                                        18-CV-9431 (VSB)
FUND-CORPORATION, AKA WOODSTOCK
HOTEL; GLAVES HOUSE L.P.; ELIZABETH                                ORDER OF SERVICE
CUNNINGHAM; DAVID GILLCRIST; FIND
AID FOR THE AGED, INC.; PAUL
SAWYIER; THE CITY OF NEW YORK; THE
UNITED STATES OF AMERCIA,
                           Defendants.


VERNON S. BRODERICK, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 28 U.S.C. §§ 1331 and 1343, 42

U.S.C. § 1981, and 18 U.S.C. § 241. He seeks monetary damages. He sues his current landlord

(Woodstock Housing Development Fund-Corporation), Woodstock’s managing agent (Glaves

House L.P.), Woodstock’s property manager (Elizabeth Cunningham), the executive director of

Find Aid for the Aged, Inc. (David Gillcrist), Find Aid itself, an employee of the New York City

Department of Housing Preservation & Development (“HPD”) (Paul Sawyier), the City of New

York, and the United States of America.1 By order dated May 22, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). For

the following reasons, the Court dismisses Plaintiff’s claims against the United States of

America, the United States Department of Justice (“DOJ”), and the United States Attorney’s

Office for the Southern District of New York (“U.S. Attorney’s Office”), and also dismisses his


1
 Plaintiff lists the “U.S. Attorney’s Office – Southern District of New York, U.S. Department of
Justice” as an additional defendant in the complaint’s text, but not in its caption. (Doc. 2, at 2.)
claims in which he seeks the criminal prosecution of any of the defendants. The Court directs

service on Woodstock, Glaves, Cunningham, Gillcrist, Find Aid, Sawyier, and the City of New

York.

                                     STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint, or portion thereof, when the Court lacks subject matter jurisdiction. See

Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these grounds, the Court is

obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009),

and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted,

emphasis in original).

                                            DISCUSSION

A.      Sovereign immunity

        The doctrine of sovereign immunity bars federal courts from hearing all suits against the

federal government, including suits against its agencies, such as DOJ and the U.S. Attorney’s

Office, except where sovereign immunity has been waived. United States v. Mitchell, 445 U.S.

535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584, 586 (1941)); Robinson v.

Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994) (“Because an action against a

federal agency . . . is essentially a suit against the United States, such suits are . . . barred under

the doctrine of sovereign immunity, unless such immunity is waived.”). The Court must dismiss

Plaintiff’s claims against the United States of America, DOJ, and the U.S. Attorney’s Office as


                                                    2
frivolous because these claims are barred under the doctrine of sovereign immunity. See 28

U.S.C. § 1915(e)(2)(B)(i), (iii); see Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A

complaint will be dismissed as ‘frivolous’ when ‘it is clear that the defendants are immune from

suit.’” (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989))). Because Plaintiff may be

asserting claims against these defendants under the Federal Tort Claims Act (“FTCA”) and the

Administrative Procedure Act (“APA”) – which both waive the Government’s sovereign

immunity in limited circumstances – the Court will discuss why those claims fail.

       1. FTCA

       The FTCA, codified at 28 U.S.C. §§ 1346(b), 2671-80, provides for a waiver of

sovereign immunity for certain claims for monetary damages arising from the tortious conduct of

federal government officers or employees acting within the scope of their office or employment.

See 28 U.S.C. § 1346(b)(1). A plaintiff must comply with the FTCA’s procedural requirements

before a federal court can entertain his claim. See Johnson v. Smithsonian Inst., 189 F.3d 180,

189 (2d Cir. 1999), abrogated on other grounds, United States v. Kwai Fun Wong, 135 S. Ct.

1625 (2015). Before bringing a claim in a federal district court under the FTCA, a claimant must

first exhaust his administrative remedies by filing a claim for monetary damages with the

appropriate federal government entity and must receive a final written determination. See 28

U.S.C. § 2675(a). If no final written determination is made by the appropriate federal

government entity within six months of the date of the claimant’s filing, the claimant may bring

an FTCA action in a federal district court. See id. This requirement is jurisdictional and cannot

be waived. See Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir.

2005). The proper defendant for an FTCA claim is the United States of America. Holliday v.

Augustine, No. 3:14-CV-0855, 2015 WL 136545, at *1 (D. Conn. Jan. 9, 2015).




                                                 3
       If Plaintiff is asserting FTCA claims, he has failed to allege facts demonstrating that he

has filed an administrative claim under the FTCA with a federal government entity for monetary

damages and has subsequently received a final written determination before bringing this action;

he has also failed to allege facts showing that it has been more than six months since he has filed

such an administrative claim. Accordingly, to the extent that Plaintiff is asserting FTCA claims,

the Court dismisses those claims as frivolous under the doctrine of sovereign immunity due to

Plaintiff’s failure to exhaust administrative remedies. See § 1915(e)(2)(B)(i), (iii); Montero, 171

F.3d at 760.

       2. APA

       The APA is a limited waiver of sovereign immunity, allowing for judicial review of the

final administrative action of a federal agency; it does not allow for monetary damages. See 5

U.S.C. §§ 702, 704; Cnty. of Suffolk v. Sebelius, 605 F.3d 135, 140-41 (2d Cir. 2010). Under the

APA, a plaintiff may ask a federal court to hold that a final federal agency action is unlawful or

otherwise incorrect – the court can (1) “compel agency action unlawfully withheld or

unreasonably delayed[,]” and (2) set aside the agency’s action, findings, and conclusions if the

court finds them to be:

       (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
       with law;
       (B) contrary to constitutional right, power, privilege, or immunity;
       (C) in excess of statutory jurisdiction, authority, or limitations, or short of
       statutory right;
       (D) without observance of procedure required by law;
       (E) unsupported by substantial evidence in a case subject to [5 U.S.C. §§ 556 and
       557] or otherwise reviewed on the record of an agency hearing provided by
       statute; or
       (F) unwarranted by the facts to the extent that the facts are subject to trial de novo
       by the reviewing court.




                                                 4
5 U.S.C. § 706(2). The proper defendant for an APA claim is either the United States of America,

the agency whose action is being challenged, or the appropriate federal officer. 5 U.S.C. § 703.

       If Plaintiff is asserting APA claims, he cannot seek monetary relief for those claims. He

also alleges no facts showing that he is challenging a final administrative action of any federal

agency, including DOJ or the U.S. Attorney’s Office. Accordingly, to the extent that Plaintiff

asserts APA claims, the Court dismisses them as frivolous under the doctrine of sovereign

immunity. See § 1915(e)(2)(B)(i), (iii); Montero, 171 F.3d at 760.

B.     Private prosecution

       To the extent that Plaintiff seeks to have any of the defendants criminally prosecuted

under 18 U.S.C. § 241, or under any other federal criminal statute, the Court must dismiss those

claims. A private citizen cannot prosecute a criminal action in federal court. See Leeke v.

Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to seek the issuance of an arrest

warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a

judicially cognizable interest in the prosecution or nonprosecution of another.”). And because

federal prosecutors possess discretionary authority to bring criminal actions, they are “immune

from control or interference by citizen or court.” Conn. Action Now, Inc. v. Roberts Plating Co.,

457 F.2d 81, 87 (2d Cir. 1972). Accordingly, the Court dismisses Plaintiff’s claims in which he

seeks to criminally prosecute any of the defendants. See 28 U.S.C. § 1915(e)(2)(B)(ii).

C.     Service on the remaining defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal Rules of Civil


                                                 5
Procedure generally requires service of the summons and complaint to be completed within 90

days of the date the summons issues, and it is Plaintiff’s responsibility to request, if necessary, an

extension of time for service. Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). But see Murray

v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Woodstock, Glaves, Cunningham, Gillcrist, Find

Aid, Sawyier, and the City of New York through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all of the paperwork necessary for the Marshals Service to

effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

        The Court dismisses Plaintiff’s claims against the United States of America, the United

States Department of Justice, and the United States Attorney’s Office for the Southern District of

New York. 28 U.S.C. § 1915(e)(2)(B)(i), (iii). The Court also dismisses Plaintiff’s claims in

which he seeks the criminal prosecution of any of the defendants. § 1915(e)(2)(B)(ii).

        The Court also directs the Clerk of Court to complete the USM-285 forms with the

addresses for Woodstock Housing Development Fund-Corporation, Glaves House L.P., Elizabeth


                                                  6
Cunningham, David Gillcrist, Find Aid for the Aged, Inc., Paul Sawyier, and the City of New

York, and deliver all documents necessary to effect service on these defendants to the U.S.

Marshals Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

       The Court further directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    May 28, 2019
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                 7
                   DEFENDANTS AND SERVICE ADDRESSES

1. Woodstock Housing Development Fund-Corporation, also known as Woodstock Hotel
   127 West 43rd Street
   New York, New York 10036

2. Glaves House L.P.
   c/o Woodstock Hotel
   127 West 43rd Street
   New York, New York 10036

3. Elizabeth Cunningham
   c/o Woodstock Hotel
   127 West 43rd Street
   New York, New York 10036

4. David Gillcrist
   c/o Find Aid for the Aged, Inc.
   160 West 71st Street, 2F
   New York, New York 10023

5. Find Aid for the Aged, Inc., also known as Project Find
   160 West 71st Street, 2F
   New York, New York 10023

6. Paul Sawyier
   Project Manager, Initial Subsidies Unit
   New York City Department of Housing Preservation & Development
   100 Gold Street
   New York, New York 10038

7. The City of New York
   Law Department
   100 Church Street
   New York, New York 10007




                                           8
